Exhibit 10.3




AMENDMENT TO AMENDED AND RESTATED TERMINATION PROTECTION AGREEMENT


This Amendment (the “Amendment”) to the Amended and Restated Termination
Protection Agreement between Arena Pharmaceuticals, Inc. (the “Company”) and
[NAME] (the “Executive”) dated December 30, 2008 (the “Agreement”), is entered
into and effective as of the 9th day of May, 2016.


WHEREAS, Company and Executive desire to amend the Agreement as set forth below;


NOW THEREFORE, in consideration of the foregoing premises and the covenants and
promises contained in the Agreement as amended hereby, the Company and
Executive, intending to be bound, hereby agree that the following sections of
the Agreement shall be amended as follows:
1.
The third sentence of the first paragraph of Section 3 is hereby amended and
restated in its entirety as follows:

“If Executive’s employment is terminated within one (1) year prior to a Change
in Control, and Executive reasonably demonstrates after such Change in Control
that such termination was at the request or suggestion of any individual or
entity who or which ultimately effects a Change in Control or by the Board in
contemplation of a Change in Control (an “Anticipatory Termination”), this
Agreement shall become effective upon such Change in Control involving such
individual or entity, and Executive’s Termination Date shall be deemed to have
occurred immediately following the Change in Control, and therefore Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
otherwise set forth in this Agreement.”
2.
Section 3(b) is hereby amended and restated in its entirety as follows:

“COBRA Benefits. If Executive timely elects to continue coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
then the Company will directly pay all COBRA group health insurance premiums for
Executive until the earliest of (A) the second anniversary of the Termination
Date or (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA (the “Benefit Period”). For purposes of this Section,
references to COBRA premiums shall not include any amounts payable by Executive
under a Code Section 125 health care reimbursement plan. Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
it cannot pay the COBRA premiums without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), then regardless of whether Executive elects
continued health coverage under COBRA, and in lieu of providing the COBRA
premiums, the Company will instead





--------------------------------------------------------------------------------




pay Executive on the last day of each remaining month of the Benefit Period, a
fully taxable cash payment equal to 140% of (x) the value of Executive’s last
monthly group health insurance premiums immediately prior to the Termination
Date or (y) the value of Executive’s last monthly COBRA premiums paid by the
Company, as applicable (dependent on the time the Company makes such
determination that it cannot pay the COBRA premiums directly), and in either
case subject to applicable tax withholdings (such amount, the “Benefit
Payment”). The Benefit Payment shall be paid in monthly installments on the same
schedule that the COBRA premiums would otherwise have been paid and shall be
paid until the earlier of (i) expiration of the Benefit Period or (ii) the date
Executive is no longer enrolled in such COBRA coverage.”
3.
Section 3(c) is hereby amended and restated in its entirety as follows:

“Notwithstanding any provision to the contrary in a Company equity compensation
plan (an “Equity Plan”) or any award agreement under an Equity Plan, (i) any
outstanding, unexercisable stock options, unvested restricted shares or other
unvested stock awards shall become fully exercisable (as applicable) and vested
as of the Termination Date and (ii) any stock options shall remain exercisable
until the first anniversary of the Termination Date; provided, however, that (x)
in no event shall any stock option continue to be exercisable after the
expiration of the original contractual life of any such option; (y) this section
shall not restrict the Company’s ability to adjust the number of shares subject
to such stock options or other stock awards pursuant to Section 12.2 of the
Company’s 2013 Long-Term Incentive Plan (or any successor provision under such
plan or any similar provision in any other Equity Plan, whether adopted before
or after the Company’s 2013 Long-Term Incentive Plan) or to require that equity
award holders surrender their stock option or other stock award pursuant to
Section 11 of the Company’s 2013 Long-Term Incentive Plan (or any successor
provision under such plan or any similar provision in any other Equity Plan,
whether adopted before or after the Company’s 2013 Long-Term Incentive Plan), so
long as, in any such adjustment or surrender, Executive is treated no less
favorably than any other employee of the Company; and (z) this section shall not
apply to (including with respect to vesting) any stock awards for which the
vesting thereof is conditioned upon the satisfaction of performance criteria
(“Performance-Related Awards”), including any such grants under the Company’s
Performance Restricted Stock Unit Grant Agreement. For the avoidance of doubt,
Performance-Related Awards do not include any stock awards or portions thereof
(including stock options) for which the vesting thereof is conditioned solely
upon Executive’s continued service over a specified time period (i.e.,
time-based vesting).”
4.
Schedule A “Certain Definitions” is hereby amended as follows:

•
The definition of “Annual Compensation” is amended to add the following sentence
to the end of such definition: “Annual Compensation shall ignore any



2



--------------------------------------------------------------------------------




reduction made to Executive’s annual rate of base salary which forms the basis
for Executive’s termination for Good Reason.”
•
The definition of “Change in Control” is amended to replace the current clause
(ii) with the following clause (ii): “any merger or other business combination
of the Company, any sale or lease of the Company’s assets or any combination of
the foregoing transactions (the “Transactions”) other than a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction own at least 60% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or other business combination;
(B) the purchaser or lessee of the Company’s assets; or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions , in each case in substantially the same proportions as their
ownership of the outstanding voting securities of the Company immediately prior
to such Transaction; or”

5.
The second paragraph of the Release Agreement contained as Exhibit A is hereby
amended and restated in its entirety as follows:

“In consideration of benefits I will receive under the Agreement, I hereby
generally and completely release the Company and its directors, officers,
employees, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, and affiliates from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to (i) my employment, (ii) the termination of my employment or (iii) events,
acts, conduct, or omissions between the Company and me occurring prior to my
signing this Release, except for claims under the Agreement or any severance
benefit plan or other severance arrangement applicable to me, applicable equity
compensation plans and grants, any applicable indemnification agreement or other
indemnification obligation under the Company’s charter documents or any rights
or claims I may have to indemnification or legal defense pursuant to any policy
of insurance protecting or applicable to directors and/or officers of the
Company and any rights or claims which are not waivable as a matter of law.
Subject to the foregoing, this Release includes, but is not limited to: (1) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).”


3



--------------------------------------------------------------------------------






All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect. All capitalized terms not defined herein shall have the
same meaning given to such terms in the Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized representatives effective as of the date set forth
above.


ARENA PHARMACEUTICALS, INC.
 
[NAME]
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
[Name]
Title:
 
 
 
 





4

